In a proceeding, inter alia, pursuant to SCPA 2103 to discover property and information withheld from the estate of Caroline Ciraolo, Whitey Produce Co., Inc., and Dorothea J. Ciraolo, as executrix of the estate of Charles J. Ciraolo, Sr., appeal from an order of the Surrogate’s Court, Kings County (Feinberg, S.), dated November 10, 2004, which denied their cross motion for summary judgment dismissing the petition.
*461Ordered that the appeal is dismissed as academic, without costs or disbursements.
In light of our determination on the related appeal (see Matter of Ciraolo, 37 AD3d 461 [2007] [decided herewith]), the instant appeal has been rendered academic. Rivera, J.P., Krausman, Goldstein and Lunn, JJ., concur.